Detailed Action
1. 	This Action is in response to Applicant's amendment filed on November 10, 2020. Claims 1-6, 8-16 and 18-20 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1-6, 8-16 and 18-20 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-6, 8-16 and 18-20, the prior art of record of Zhao at paragraphs 90 and 91 discloses deciding to keep a connectivity active after detecting a network failure. Mutikainen at paragraph 27 discloses  a first radio access network element receiving data of the user equipment forwarded by a second access network element, which is later sent to the core network.
However, after the amendment to claims 1, 11 and 20, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1-6, 8-16 and 18-20 of the claimed invention when considered as a whole. And further in view of the following amendment to claims 1, 11 and 20 filed on November 10, 2021: “wherein determining, by the first RAN element according to the received first message, to keep, during the process of the handover of the UE from the first RAN to the second RAN, the connection between the first RAN and the first CN comprises: 
 message, to keep, during the process of the handover of the UE from the first RAN to the second RAN, the connection between the first RAN and the first CN.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	SHINOJIMA; Ryota et al. (US 20140198740 A1) discloses a base station apparatus determines, in accordance with at least one of a communication frequency of a mobile station apparatus, a congestion state of a core network that connects a radio access network and a public network, the number of users being located in a cell of the base station apparatus, and a radio state, a hold period for which a core network resource is to be held, where the core network resource is used for setting a bearer in the core network for the mobile station apparatus.
Rayavarapu; Venkata Ratnakar Rao et al. (US 20130039287 A1) discloses wireless communications system to suspend and handle the reactivation of a Radio Resource Control (RRC) connection for carrying user-plane and control plane data between a UE and a RAN.
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
November 23, 2021